               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

DESMOND CONBOY, et al.             :

              Plaintiffs           :    CIVIL ACTION NO. 3:18-224

     v.                            :         (JUDGE MANNION)

U.S. SMALL BUSINESS                :
ADMINISTRATION, et al.
                                   :
             Defendants
                                   :

                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

      (1) Seda Cog’s motion for summary judgment, (Doc. 47), is

          GRANTED;

      (2) CBE’s motion for summary judgment, (Doc. 40), is

          GRANTED;

      (3) CBE’s motion for sanctions pursuant to Rule 37, (Doc. 43),

          is DENIED;

      (4) CBE’s motion for sanctions pursuant to Rule 11, (Doc. 45),

          is DENIED;
           (5) SBA’s motion for summary judgment, (Doc. 39), is

                  GRANTED.

           (6) The Clerk of Court is directed to CLOSE THE CASE.



                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge

DATE: March 16, 2020
18-224-01-ORDER




                                    -2-
